Citation Nr: 0410228	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bipolar disorder, with 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1985 to August 1989.     

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision in which the RO denied 
service connection for a bipolar disorder, with depression.  

The Board in a January 2003 decision issued a remand for a travel 
board hearing, and such hearing was conducted before the 
undersigned in April 2003.  During the hearing, the veteran 
submitted additional evidence directly to the Board.  

Also during the hearing, the veteran requested, and received, a 
60-day abeyance period for submitting additional evidence.  The 
veteran later submitted additional evidence in June 2003 to the 
RO, consisting of another letter from the veteran, within the 60-
day abeyance period, and also while the claims file was still 
located at the RO pending the transfer of the file to the Board in 
Washington, D.C.  

For the reasons explained below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further action, 
on her part, is required.


REMAND

The Board finds that specific development of the claim on appeal 
is warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c) (2003).  
In this regard, the Board notes that relevant records in 
connection with Social Security Administration (SSA) benefits may 
exist that have not been associated with the claims file.  The 
veteran during the April 2003 hearing indicated that she was in 
the process of filing for SSA disability benefits, and that in 
connection with her SSA claim she had recently reported for an 
examination by an SSA mental health professional, which she 
identified as either a psychologist or a psychiatrist. When VA is 
put on notice of the existence of SSA records, as here, VA must 
seek to obtain those records before proceeding with the appeal.  
See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  As such, all relevant SSA 
records (to include the decision and all supporting medical 
records) should be obtained and associated with the claims file.  
In requesting SSA records, the RO must follow the procedures of 38 
C.F.R. § 3.159(c) (2003) as regards requests for records from 
Federal facilities.

The Board further finds that on remand VA examination is 
appropriate.  The veteran's service medical records (SMRs) include 
a February 1988 record of a mental health evaluation from a 
physician in service, which initially notes that the evaluation 
was conducted at the request of the veteran's supervisor, and that 
at the time of the evaluation, the veteran had in her possession 
counseling sheets that ostensibly referred to prior in-service 
counseling sessions.  This February 1988 record further notes the 
veteran's reported symptoms of fatigue and sleeping while on duty 
hours, depression, sleep disturbance, reduced food intake, and 
feelings of anhedonia.  The veteran also related her history 
during adolescence of suicidal ideation, negative self-image, and 
stress in connection with relationships with family members.  It 
was noted objectively that the veteran was crying and appeared to 
have a low self-image.  The physician evaluating the veteran also 
provided assessments of an adjustment disorder secondary to the 
veteran's experiences during adolescence, low weight and body fat 
secondary to diet, and fatigue secondary to depression.  

The veteran's subsequent separation examination indicated an 
assessment of depression, and also noted the veteran's self-
reported history of three suicide attempts prior to service, to 
include at least two instances in which the veteran was 
hospitalized.  The veteran has stated additionally, at the April 
2003 hearing, that during service she frequently experienced 
depression and at times had suicidal ideation, and would 
periodically obtain advice or counseling from chaplains and the 
career counselor aboard the Navy ship where she was stationed, as 
well as from medical personnel.     

Medical records from the VA Medical Center (VAMC) in Mountain 
Home, Tennessee, dated from July 2000 to May 2002, document the 
veteran's ongoing symptoms of and treatment for bipolar disorder, 
and also note corresponding psychotic features, history of mania, 
and personality traits associated with cluster B personality 
disorders.  A January 1999 record of treatment at the Georgia 
Highlands Mental Health Clinic, a private facility, also refers to 
a recent diagnosis at that facility, during the previous year, of 
a psychotic disorder, not otherwise specified (NOS).

In view of the above, the Board finds that an examination and 
medical opinion would be helpful in resolving the issue on appeal.  
The veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in a 
denial of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the veteran fails to report to the scheduled 
examination, the RO should obtain and associate with the claims 
file copy(ies) of the notice(s) of the examination sent to her by 
the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo VA examination, it 
is imperative that the RO obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes VA outpatient treatment records from the 
Mountain Home VAMC dated from July 2000 to May 2002, and VA 
outpatient treatment reports from the VA Outpatient Clinic (OPC) 
in Chattanooga, Tennessee, dated from March 1995 to September 
1995.  The veteran also previously indicated in a May 1996 
statement that she had received treatment following service at the 
Tennessee Valley Healthcare System VAMC in Murfreesboro, 
Tennessee.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Hence, the RO must obtain all outstanding pertinent 
medical records from the Mountain Home VAMC since May 2002, the 
Chattanooga OPC since September 1995, and the Tennessee Valley 
Healthcare System VAMC in Murfreesboro, Tennessee, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003) as regards 
requesting records from Federal facilities.  

Also prior to arranging for a VA examination, the RO should obtain 
any outstanding service medical records and/or service personnel 
records with respect to the veteran's service in the Naval 
Reserve, from the time of her discharge from active duty in August 
1989, to July 1993.  The veteran in her May 1996 statement 
indicated that she had served for several months in the Naval 
Reserve, and that pertinent service medical and service personnel 
records may have been available from the Naval Reserve Center in 
Chattanooga, Tennessee.  The veteran also provided in this 
statement an address for the Naval Reserve Center in Chattanooga. 
A review of the claims file reveals that there are no medical 
records from the Naval Reserve.  In light of the foregoing, the RO 
should take appropriate action with respect to this information 
including making a supplemental request to the National Personnel 
Records Center (NPRC), and a request to the Naval Reserve Center 
in Chattanooga and other official sources as necessary.  See 38 
C.F.R. § 3.159 (c)(2) (2003).      

To ensure that all due process requirements are met, the RO should 
also give the veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal.  The RO's notice 
letter to the veteran should explain that she has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the one-
year VCAA notice period).  

After providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, following 
the procedures prescribed in 38 C.F.R. § 3.159 (2003).  The RO 
should specifically request information and authorization 
concerning the treatment records to which the veteran referred 
during the April 2003 hearing, specifically records from a 
treating physician, whom the veteran did not identify by name, and 
updated records from the Georgia Highlands Mental Health Clinic 
since January 2000.  The RO should also request information and 
authorization concerning any outstanding treatment records 
following the veteran's separation from service, that may 
demonstrate continuity, since service, of any symptomatology 
related to the bipolar disorder, with depression, for which the 
veteran is presently seeking service connection.  Additionally, 
the RO should attempt to obtain any available records pertaining 
to the veteran's claimed hospitalization prior to service, as 
referred to in the veteran's separation from service examination, 
to include the veteran's self-reported hospitalization in the 
psychiatric ward of Tri-County Hospital in Fort Oglethorpe, 
Georgia.        

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure that the 
VCAA has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal. For the sake of 
efficiency, the RO's adjudication of the claim should include 
consideration of the evidence received during the hearing in April 
2003, and subsequently in June 2003. 

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following actions:

1. The RO should obtain from the SSA the records pertinent to the 
veteran's claim for SSA disability benefits as well as the medical 
records relied upon concerning that claim.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal facilities.  All records and/or 
responses received should be associated with the claims file. 

2. The RO should obtain all outstanding pertinent records of 
evaluation and/or treatment of the veteran's bipolar disorder, 
with depression, from the Mountain Home VAMC since May 2002, the 
OPC in Chattanooga, Tennessee since September 1995, and the 
Tennessee Valley Healthcare System VAMC in Murfreesboro, 
Tennessee.  The RO must follow the procedures set forth in 38 
C.F.R. § 3.159(c) (2003) as regards requesting records from 
Federal facilities.  All records and/or responses received should 
be associated with the claims file.  

3. The RO should take all appropriate action with respect to 
securing the veteran's service medical records and service 
personnel records pertaining to her service in the Naval Reserve.  
Such action should include making a supplemental request to the 
NPRC, and a request to the Naval Reserve Center in Chattanooga, 
Tennessee and any other sources as necessary, and documentation of 
the efforts to obtain such records.  If the RO is unable to obtain 
all relevant records, the veteran should be notified of the 
records VA is unable to obtain, the efforts taken by the Secretary 
to obtain those records, and any further action to be taken by VA 
with respect to the claim.

4. The RO should send to the veteran and her representative a 
letter requesting that the veteran provide sufficient information, 
and, if necessary, authorization to enable it to obtain any 
additional pertinent evidence not currently of record (to 
specifically include medical evidence from the treating physician 
referred to by the veteran during the April 2003 hearing, from the 
Georgia Highlands Mental Health Clinic since January 2000, and 
pertaining to the veteran's self-reported hospitalization prior to 
service, as noted in the veteran's separation examination).  The 
RO should also invite the veteran to submit all pertinent evidence 
in her possession, and explain the type of evidence that is her 
ultimate responsibility to submit.  

5. If the veteran responds, the RO should assist her in obtaining 
any additional evidence identified by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If any records sought are not 
obtained, the RO should notify the veteran of the records that 
were not obtained, explain the efforts taken to obtain them, and 
describe further action to be taken. 

6. Additionally, the RO should attempt to obtain any available 
records with respect to the veteran's claimed hospitalization 
prior to service, as referred to in the veteran's separation 
examination, to include the veteran's self-reported 
hospitalization at the psychiatric ward of Tri-County Hospital in 
Fort Oglethorpe, Georgia.        

7. After the veteran responds and all available records and/or 
responses from each contacted entity are associated with the 
claims file, the RO should arrange for the veteran to undergo 
examination by a VA psychiatrist for bipolar disorder, with 
depression.  The entire claims file must be made available to the 
physician designated to examine the veteran, and the examination 
report should include discussion of the veteran's documented 
medical history and assertions.  All appropriate tests and studies 
should be accomplished and all clinical findings should be 
reported in detail. 

Based on the examination and review of the record, the examiner 
should offer an opinion as to whether the veteran currently 
suffers from bipolar disorder, with depression, and if so, whether 
it is at least as likely as not (i.e., there is at least a 50 
percent probability) that any such currently demonstrated bipolar 
disorder had its onset during her military service or proximate 
thereto.

The examiner should set forth all examination findings, along with 
the complete rationale for all conclusions reached, in a printed 
(typewritten) report.

8. If the veteran fails to report to the scheduled examination, 
the RO must obtain and associate with the claims file copy(ies) of 
any notice(s) of the date and time of the examination sent to the 
veteran by the pertinent facility.

9. To help avoid future remand, the RO must ensure that all 
requested notification and development action has been 
accomplished (to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

10.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

11.  After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
adjudicate the issue of service connection for bipolar disorder, 
with depression, in light of all pertinent evidence (to include 
the evidence submitted at the hearing in April 2003, and 
subsequently in June 2003) and legal authority.  

12.  If the benefit sought on appeal remains denied, the RO must 
furnish to the veteran an appropriate supplemental SOC (to include 
clear reasons and bases for the RO's determinations) and afford 
her the appropriate time period for response before the claims 
file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but she may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

